Exhibit 10.2 CH ENERGY GROUP, INC. LONG-TERM EQUITY INCENTIVE PLAN RESTRICTED SHARES AGREEMENT Summary of Restricted Share Grant CH Energy Group, Inc., a New York corporation (the "Company"), grants to the Grantee named below, in accordance with the terms of the CH Energy Group, Inc. Long-Term Equity Incentive Plan (the "Plan") and this Restricted Shares Agreement (the "Agreement"), the following number of Restricted Shares, on the Date of Grant set forth below: Name of Grantee: Number of Restricted Shares: Date of Grant: February , 2010 Vesting Date: Third anniversary of the Date of Grant Terms of
